 U.S. ECOLOGY CORP. 223U.S. Ecology Corporation and Oil, Chemical & Atomic Workers International Union, AFLŒCIO. Cases 10ŒCAŒ30847 and 10ŒCAŒ31149 May 23, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On May 13, 1999, Administrative Law Judge Howard I. Grossman issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions, as modified, and to adopt the recommended Order, as modified and set forth in full below. The complaint alleges that the Respondent violated Sec-tion 8(a)(1) of the Act by engaging in surveillance of its employees™ strike activities.  The complaint also alleges that the Respondent violated Section 8(a)(5) and (1) by engaging in bad faith and surface bargaining, bypassing the Union and dealing directly with unit employees con-cerning terms and conditions of employment, implement-ing its final proposal without first bargaining in good faith to impasse, and unilaterally changing its employment pro-cedures by posting bidding notices for ﬁas neededﬂ posi-tions.  The judge found that the Respondent had engaged in each of the unlawful acts alleged.  The Respondent has excepted to all of the violations found. We affirm the judge™s finding that the Respondent en-gaged in unlawful surveillance, and created the impression of surveillance, for the reasons discussed in his decision. For the reasons set forth below, we also affirm his findings that the Respondent violated Section 8(a)(5) by engaging in surface bargaining, implementing the terms of its final offer, and making unilateral changes.  However, we shall reverse the judge™s finding that the Respondent engaged in unlawful direct dealing with unit employees. 1. Surface Bargaining.  As the judge discussed in detail, the Respondent and the Union engaged in lengthy, but ul-timately fruitless, negotiations for a collective-bargaining agreement to succeed their contract which was scheduled to expire February 9, 1998.1  The Respondent contended, and still contends, that straitened financial circumstances required it to seek concessions from the Union.  Accord-ingly, its initial economic proposal, made on January 15, included wage increases of only 10 cents per year for 3 years, compared to 55 cents as provided in the last year of the expiring contract; the elimination of a $1 wage pre-mium for some 26 employees in certain classifications; and sizable increases in the health insurance premiums paid by employees.  Under the existing contract, a single employee paid premiums of about $10 per month, and an employee with a family of four paid about $40.  Under the Respondent™s proposal, those premiums would have risen to about $20 and $200, respectively.                                                                                                                        1 All dates refer to 1998. On February 9, the Respondent modified its proposal.  Under the new proposal, the lowest starting wage rate would be reduced from $9.70 under the old contract to $7.50.  There would be a wage increase of 40 cents the first year of the contract2 but no further increases in the second and third years, and the $1 wage premium would be retained. Health insurance premiums paid by employ-ees would be about $33 per week, or $132 per month, for a family of four.  That proposal was rejected by the employ-ees on February 9.  The Respondent further modified its proposal later that day to provide for a wage increase of 75 cents in the first year of the contract and to reduce em-ployees™ health insurance premiums by 26 cents, but again to eliminate the $1 wage premium.3  The Respondent also agreed to retain the ﬁvalidityﬂ provision of the old con-tract, under which any successor employer would be bound by the terms of the contract. The employees also rejected this proposal and went on strike February 10. During the strike, on February 23, the Respondent pro-posed a freeze on wages, elimination of the $1 wage pre-mium, and increasing the length of time required to pro-gress to the top of the pay scale from 18 months to 5 years.  It also proposed to increase the premium for family health coverage from 33 cents  (under its February 9 offers) to $46.15 per week.  Further, the Respondent withdrew its earlier agreement to retain the ﬁvalidityﬂ provision of the expired contract.  The Union rejected this proposal.   By letter dated February 26, the Union made an uncon-ditional offer on behalf of the employees to return to work, and the employees returned to work on March 2. The par-ties held two additional negotiating sessions.  On March 2, the Respondent repeated its February 23 proposal, as modified to allow it to subcontract bargaining unit work whenever the Respondent deemed it practicable to do so.4  The Union rejected this proposal. On March 4, the Union offered several concessions.  Specifically, the Union agreed, inter alia, to the changes in the employees™ vacation rights which the Respondent had proposed and to the previously proposed $33 weekly pre-mium for family health coverage provided that dental cov-erage was included.  However, the Respondent announced that it had no more ﬁmovesﬂ to make, and that if the Union did not accept its proposal, the parties were at impasse and  2 The judge inadvertently stated that the proposal was for a first-year 40-cent wage ﬁfreeze.ﬂ  He also found, incorrectly, that the Respon-dent™s proposal would have reduced the starting wage rate for radwaste techs.  We correct these errors. 3 Both the 40- and 75-cent increases offered on February 9 were only for employees with at least 18 months™ service, not, as the judge indi-cated, for all unit employees. 4 The judge inadvertently stated that the Respondent™s March 2 offer included weekly employee health insurance premiums of $43.15 for family coverage; in fact, the proposal was for weekly premiums of $46.15, as in the Respondent™s February 23 proposal. 331 NLRB No. 23  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 224the Respondent would implement its final offer.  The un-
ion representative denied that an impasse existed, stating 
that the Union had more ﬁmovesﬂ that it could make.  He 
did not specify what those ﬁmovesﬂ were, however.  The 
Respondent informed the Union on March 5 that it was 
implementing its last offer. 
The judge credited witness testimony to the effect that 
the Respondent had no intenti
on of reaching a contract 
with the Union.  According to the testimony of Union Vice 
President Mike Alley, about 2 weeks after the end of the 
strike, Walt Kritsky, the Respondent™s nuclear equipment 
service center director and negotiating team member, told 
him that Plant Manager Dave Grayewski and Employee 
Relations Manager Vicki Hicks told Kritsky that there 
would be no contract no matter what the Union did, and 
that the Respondent wanted to ﬁforce us out in the hopes 
that we would bust ourselves,ﬂ so that it could hire em-
ployees at $7 to $7.50 an hour.  Alley™s wife Cheryl, an 
employee of the Respondent, testified without rebuttal 
that, a week before the strike, her supervisor, John Knox, 
told her that Grayewski said that he wanted to hire em-
ployees to work for $7 to $8.  Knox asked why Grayewski 
did not do it, and Grayewski answered that he had to wait 
for the Union to ﬁbustﬂ itself. 
The judge found that the Respondent had engaged in re-
gressive bargaining.  He noted that, on economic issues, 
the Respondent had proposed a lower starting wage rate, 
smaller wage increases (or wage freezes), elimination of 
the $1 wage premium for designated employees, and an 
extension from 18 months to 5 years of the time required 
to advance to the top wage rate.  It had also proposed sig-
nificant increases in the health insurance premiums paid 
by employees.  Equally significant in the judge™s eyes 
were the Respondent™s withdrawal from its earlier agree-
ment to retain the ﬁvalidityﬂ clause that would bind a suc-
cessor employer to the terms of the contract, and the Re-
spondent™s proposal to expand its authority to subcontract 
unit work. Those proposals, the judge found, would have 
eliminated any contractual protection of the unit employ-
ees™ jobs. The judge also found that much of the record evidence 
contradicted the Respondent™s claim that its financial 

situation forced it to seek concessions from the Union.  
The judge further noted that financial distress does not 
excuse an employer™s unlawful refusal to bargain, and 
found that the Respondent™s evidence in this regard there-
fore had no relevance.
5 Thus, although the parties reached agreement on some 
issues and the Respondent made limited concessions, the 

judge concluded that the 
Respondent had engaged in 
unlawful surface bargainingŠi.e., that it had no intention 
of reaching a final agreement with the Union.  He found 
that the Respondent™s bargaining proposals were so re-
                                                          
                                                           
5 We disavow the latter statement, at least insofar as it suggests that an 
employer cannot base its bargaining pr
oposals on economic considerations. 
gressive that it could not reasonably have expected the 
Union to agree to them.  He also noted that the Respon-
dent had rejected numerous 
concessions offered by the 
Union.  The judge further found that, during the strike, the 
Respondent engaged in unlawful surveillance and in direct 
dealing with unit employees.  Finally, the judge relied on 
the statements of company officers that there would be no 

contract no matter what the 
Union did and that the Re-
spondent wanted to wait for the Union to ﬁbustﬂ itself so 
that the Respondent could hire replacement employees at 
$7.50 to $8 (as it did during the strike). 
In its exceptions, the Respondent reiterates its conten-
tion that its proposals were based on economic necessity.  
It argues that it did make concessions, and that the less 
palatable (to the Union) proposals it made in the latter 
stages of bargaining were justified by changed conditions.  
The Respondent further contends that the judge should not 
have relied on the Alleys™ testimony concerning state-

ments purportedly made by its managers, which it con-
tends are hearsay.  The Respondent also argues that it did 
not engage in unlawful surveillance or direct dealing, and 
therefore, that the judge erred in relying on those findings 
in deciding the surface bargaini
ng issue.  Finally, the Re-
spondent contends that, even if it did engage in unlawful 
surveillance, that action had nothing to do with the nego-
tiations, and therefore, should not be considered in decid-
ing whether a lawful impasse 
had been reached.  As ex-plained below, we find merit only in the Respondent™s 
contention that it did not engage in unlawful direct dealing 
with its employees.
6 The duty to bargain in good faith, and the limits on that 
duty, were summarized by the Board in 
Atlanta Hilton & 
Tower:7 Under Section 8(d) of the Act, an employer and its 
employees™ representative are mutually required to 
ﬁmeet at reasonable times and confer in good faith 
with respect to wages, hours, and other terms and 
conditions of employment . . . but such obligation 

does not compel either party to agree to a proposal or 
require the making of a concession.ﬂ Both the em-
ployer and the union have a duty to negotiate with a 
ﬁsincere purpose to find a basis of agreement,ﬂ but 
ﬁthe Board cannot force an employer to make a ‚con-
cession™ on any specific issue or to adopt any particu-

lar position.ﬂ The employer is, nonetheless, ﬁobliged 
to make 
some reasonable effort in some direction to 
compose his differences with the union, if Section 
 6 For the reasons discussed in part 
2 below, we find, contrary to the 
judge, that the Respondent did not e
ngage in unlawful direct dealing 
with employees.  We therefore do not 
rely on the alleged direct dealing in finding that the Respondent enga
ged in surface bargaining.  Nor do we rely on the fact that the Res
pondent engaged in surveillance and 
created the impression of surveilla
nce.  Although that conduct was 
unlawful, we agree with the Respondent
 that it did not adversely affect 
the bargaining process.  
7 271 NLRB 1600, 1603 (1984). 
 U.S. ECOLOGY CORP. 2258(a)(5) is to be read as imposing any substantial obli-
gation at all.ﬂ [Citations omitted.] 
 Surface bargaining, which is alleged here, is the antithe-
sis of good-faith bargaining.  It consists of employing the 
forms of collective bargaining without any intention of 
concluding an agreement.
8  In order to determine whether a party has bargained in 
good faith, it is necessary to examine its overall conduct, 

both at the bargaining table and away from it.
9  Here, we must decide, on the basis of the Respondent™s entire course 
of dealing, whether it was lawfully engaged in hard bar-
gaining in an attempt to reach a contract it considered de-
sirable, or whether it merely went through the motions of 
collective bargaining without any intention of entering into 
a collective-bargaining agreement.
10  We have examined 
the totality of the Respondent™s conduct, and we agree 

with the judge that the Respondent engaged in surface 

bargaining. We reach that 
result, however, only for the 
following reasons. 
We rely principally on the credited testimony of Mike 
Alley. As noted above, Alley testified that, according to 
Nuclear Equipment Service Cent
er Director Kritsky, Plant 
Manager Grayewski, and Employee Relations Manager 
Hicks stated that there would be no contract regardless of 
what the Union did, and that the Respondent wanted to 
ﬁforce us out in the hopes that we would bust ourselves,ﬂ 

so that it could hire employees at lower wages than pre-
vailed under its contract with the Union.  Such statements 
strongly suggest that the Respondent had no desire to con-
clude a contract with the Union, but instead was hoping 
that, as a result of fruitless negotiations, the Union would 
be ousted as the employees™ representative and the Re-
spondent could reduce wages without dealing with the 
Union. 
The Respondent contends that Alley™s testimony was 
inadmissible hearsay, rather 
than admissions of a party-
opponent, because Alley was ﬁtwice removedﬂ from the 
person who purportedly made the statement.  We find no 
merit in that contention.  To begin with, Alley™s testimony 
in this regard was receive
d without objection; conse-
quently, the Respondent™s hearsay argument concerning 
his testimony has been waived.
11  In any event, the state-
ments about which Alley testified were made by the Re-
spondent™s plant manager and employee relations man-
ager, who was a member of the Respondent™s negotiating 
team, to Kritsky, who was also a member of the Respon-
dent™s negotiating team, and who repeated them to Alley.  
We find it irrelevant for purposes of the hearsay rule that 
                                                          
                                                           
8 See, e.g., 
Houston County Electric Cooperative
, 285 NLRB 1213, 
1215 (1987). 
9 Atlanta Hilton & Tower
, 271 NLRB at 1603; and 
Overnite Transpor-
tation Co.
, 296 NLRB 669, 671 (1989), enfd. 938 F.2d 815 (7th Cir. 1991). 
10 Texas Coca-Cola Bottling Co.,
 146 NLRB 420, 429 (1964), enfd. 
365 F.2d 321 (5th Cir. 1966). 
11 Iron Workers Local 46
, 320 NLRB 982 fn. 1 (1996), enf. denied 
on other grounds 149 F.3d 93 (2d Cir. 1998). 
the statements were not made 
directly to Alley because, as 
statements made by and to individuals who were clearly 

agents of the Respondent, they were party admissions.  
Accordingly, we find that Alley™s testimony was properly 
admitted.
12  We also agree with the judge that the Respondent en-
gaged in regressive bargaining. 
 In this regard, we rely in 
particular on the Respondent™s February 23 proposals for a 
3-year wage freeze for its longe
st-tenured employees and a 
nearly threefold increase in the length of time to advance 
to the top pay level, and on its March 2 proposal to 
broaden its authority to subcontract unit work.  None of 
those proposals had been made previously.  We also rely 
on the Respondent™s February 23 proposals to increase, in 
comparison with its previous offer, the portion of health 
insurance premiums to be paid by employees, and to with-
draw from its agreement to retain the ﬁvalidityﬂ provision 
of the expired contract.  All of those proposals were sig-
nificantly worse, from the Union™s standpoint, than the 
Respondent™s February 9 offers.
13 Regressive bargaining, however, is not unlawful in it-
self; rather, it is unlawful if it is for the purpose of frustrat-
ing the possibility of agreement.
14  And, as the Respondent 
rightly observes, an employer who offers less attractive 
proposals after weathering a strike than it did before the 
strike will not necessarily be found to have engaged in 
surface bargaining. If economic 
conditions have changed, or the employer finds itself in a stronger bargaining posi-
tion after the strike, an offer of regressive proposals will 
not necessarily indicate an intention to frustrate the bar-
 12 See In re Sunset Bay Associates
, 944 F.2d 1503, 1517Œ1519 (9th 
Cir. 1991).   
Under Rule 801(d)(2)(D), Fed. R. Evid., a statement by a party™s 
agent or servant concerning a matter w
ithin the scope of his agency or 
employment, made during the existen
ce of the relationship, and offered 
against the party, is not hearsay, but an admission of the party.  We 
recognize that, as the judge also found, Cheryl Alley™s supervisor, 
Knox, told her that Grayewski said 
that he was waiting for the Union to 
ﬁbustﬂ itself so that he could bring 
in employees at lower wages.  There 
is no record evidence, however, on which to base a finding that Knox 

was an agent of the Respondent, and we are unwilling to make such a 
finding simply because
 Ms. Alley described Knox as a supervisor.  
Accordingly, we do not rely on Cheryl
 Alley™s testimony in this regard, 
which, in any event, is cumu
lative of that of her husband. 
The Respondent also argues that the 
judge erred in ignoring Hicks™ tes-
timony that she did not take part in
 any conversations with or without 
Grayewski about busting the Union or avoiding reaching a contract, and 

that she did not hear Grayewski make any such statement.  We find that, in 
crediting Mike Alley on this point, the 
judge implicitly discredited Hicks.  
Concerning Grayewski, even if Hicks had been credited, her testimony 
would only establish that she was not present when Grayewski made the 
statements attributed to him by Mike
 Alley, not that Grayewski did not 
make the statements at all.  Consequently, Mike Alley™s testimony regard-
ing Grayewski™s statements is effectively unrebutted. 
13 We do not rely, however, on th
e Respondent™s consistent propos-
als of small wage increases and in
creased employee health insurance 
premiums.  Even if the Respondent™s
 claims of financial distress were 
overstated, as the judge found, those proposals in and of themselves 
amounted to no more than pe
rmissible hard bargaining. 
14 See, e.g., 
McAllister Bros
., 312 NLRB 1121 (1993). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 226gaining process.
15  The Respondent contends that it with-
drew its earlier agreement to 
retain the ﬁvalidityﬂ provision 
of the expired contract because it was contemplating sell-
ing the business and felt that a prospective purchaser 
should not be obligated to honor the collective-bargaining 
agreement.  It also argues th
at it withdrew its previous 
subcontracting proposal because it wanted to be able to 
subcontract instrument calibration functions in order to 
save money. 
Under other circumstances, we might find such argu-
ments persuasive.  In this case, however, the testimony of 

Mike Alley wholly undercuts the Respondent™s explana-
tions.  Alley credibly testified that the Respondent™s man-
agers proclaimed that there would be no contract no matter 
what the Union did, and that
 they wanted the Union to 
ﬁbustﬂ itself so that new empl
oyees could be hired at lower 
wage rates.  In light of that testimony, we infer that the 
Respondent offered the regr
essive proposals discussed 
above in order to ensure that, in fact, no contract would be 
concluded.  That is the very essence of unlawful surface 
bargaining.
16  We therefore agree with the judge that the 
Respondent bargained in bad fa
ith, in violation of Section 
8(a)(5). Because we find that the Re
spondent did not bargain in 
good faith, we agree with the judge that no valid impasse 
existed, and therefore that the Respondent further violated 
Section 8(a)(5) by implementing the terms of its final offer 
without the Union™s consent.
17 2. Direct Dealing.   Beginning about February 25, dur-
ing the strike, the Respondent sent letters to employees 
assertedly responding to strikers™ questions.  Hicks testi-
fied that the letters were sent because supervisors told her 
that employees were asking about returning to work.  The 
letters informed the employees that they could return to 
work and ﬁfor the time beingﬂ
 receive the same wages and 
benefits that had prevailed before the strike.  The letter 
also stated that the Respondent intended to hire permanent 
replacements for employees who remained on strike.  
Mike Alley testified that the letter was not sent to the Un-
ion.  The terms set forth in th
e letter were better than any 
the Respondent had offered the 
Union.  On February 26, 
the Union sent the Respondent a letter offering on behalf 
of the employees to return 
to work under the conditions 
stated in the Respondent™s letter.  The Respondent replied 
that the employees should report to work on March 2, and 
they did. 
The General Counsel alleged that, in sending the letters, 
the Respondent violated Section 8(a)(5) by bypassing the 
                                                          
                                                           
15 See, Barry-Wehmiller Co.
, 271 NLRB 471 (1984); and 
Hicken-botham Bros.
, 254 NLRB 96, 102 (1981). 
16 See Overnite Transportation Co.
, 296 NLRB at 671.  Contrary to 
our dissenting colleague, we find th
at the Respondent made its regres-
sive proposals not because it had weat
hered the strike, but rather to preclude reaching a contract. 
17 Benjamin F. Wininger & Son
, 286 NLRB 1177, 1181Œ1182 (1987). 
Union and dealing directly with the employees.
18  The 
judge agreed.  He found that the Respondent™s communi-

cation to employees was likely to erode the Union™s posi-
tion as the employees™ bargaining representative.
19 He noted the Respondent™s argument, which it repeats in its 
exceptions, that it was required to maintain the existing 
terms and conditions of employment because it had not 
bargained to impasse, and that it was entitled to inform 
employees of that fact.  The judge rejected that argument, 
however, because the Respondent had stated its position 
directly to the employees instead
 of to the Union.  He also 
found that the letter contained a threat that striking em-
ployees would lose their jobs if permanent replacements 
were hired. The Respondent has excepted to the judge™s findings.  It 
argues again that, by informing 
the employees that, if they 
returned to work, they would receive the same wages and 
benefits they had enjoyed before the strike, it did no more 
than state the terms it was legally obliged to offer until the 
parties had either bargained to impasse or concluded a new 
collective-bargaining agreemen
t.  Accordingly, the Re-
spondent contends, it should 
not be found to have at-
tempted to erode the Union™s position as the employees™ 
exclusive representative. 
We find merit in the Respondent™s exception.  As the 
judge correctly observed, when the Board is deciding 
whether an employer has engaged in unlawful direct deal-

ing, ﬁthe question is whether [the] employer™s direct solici-
tation of employee sentiment over working conditions is 
likely to erode ‚the Union™s position as exclusive represen-
tative.™ﬂ
20  Contrary to the judge, we do not find any such 
likelihood here. 
To begin with, the evidence indicates that the Respon-
dent did not initiate these communications, but instead 

sent its letter in response to employees™ questions.
21  And, 
as the Respondent correctly argues, it could not lawfully 
offer the striking employees any terms other than those 
that prevailed before the strike, because the parties had not 
bargained to impasse or reached a new contract.
22  We do 
not believe that, merely by stating (in response to em-

ployee inquiries) the only employment conditions it could 

lawfully offer under the circumstances, the Respondent 
can reasonably be found to have ﬁeroded the Union™s posi-
tion as exclusive representative.ﬂ
23  The General Counsel 
 18 See Medo Photo Supply Corp. v. NLRB
, 321 U.S. 678 (1944). 
19 Allied-Signal, Inc.
, 307 NLRB 752, 753 (1992), quoting 
Modern 
Merchandising
, 284 NLRB 1377, 1379 (1987) (other citations omitted). 
20 Id. 
21 Hicks so testified, and the General Counsel did not challenge her 
testimony. 
22 NLRB v. Katz, 369 U. S. 736 (1962); 
Capitol-Husting Co.
, 252 
NLRB 43, 45 (1980), enfd. 671 F.2d 237 (7th Cir. 1982). 
23 The judge relied on 
Central Management Co., 314 NLRB 763, 
767 (1994), in which the Board found that the employer engaged in 
unlawful direct dealing by offering
 employees a continuation of most 
existing employment terms, when it had made different proposals to the 
union.  We find that case materially distinguishable, however.  In 
Cen-tral Management Co.
, the employer offered more favorable terms to the 
 U.S. ECOLOGY CORP. 227has not argued that anything else in the letter would sup-
port a finding of direct dealing.
24  We therefore find that 
the Respondent did not engage in unlawful direct dealing, 

and we shall dismiss this allegation of the complaint. 
3. Unilateral Changes.
  About July 30, the Respondent 
posted notices of several ﬁas neededﬂ positions.  The Un-

ion filed a grievance, which the Respondent denied on the 
basis that it had been doing the same thing for years with 
the Union™s agreement and that it had not violated the 
implemented terms of the Respondent™s final offer.  The 
complaint alleges that the pos
ting of the ﬁas neededﬂ posi-tions, without notice to or consultation with the Union, 
violated Section 8(a)(5).   
The judge found the violation.  He noted that the ex-
pired contract required the Respondent to post a notice for 
any vacancy not caused by vaca
tion, sick leave, or absen-
teeism.  The judge found that, with only one exception (a 

vacancy caused by a Q-A insp
ector™s taking 2 weeks leave 
for National Guard training), the Respondent had never 
negotiated with the Union about filling ﬁas neededﬂ posi-
tions and had never posted such vacancies.25  He found 
that the Respondent had not demonstrated that it had a 
prior practice of posting vacan
cies for ﬁas neededﬂ posi-
tions.  Accordingly, the judge found that the posting of the 
ﬁas neededﬂ positions in July 1998, without first consult-
ing with the Union, was a unilateral change in terms and 
conditions of employment that violated Section 8(a)(5). 
In its exceptions, the Respondent contends that the post-
ing of the ﬁas neededﬂ positions is a matter of contract 

interpretation that is already th
e subject of a grievance that 
can be resolved through arbitration.  The Respondent also 
argues that the implemented terms of its final proposal do 
not differ in any material way from those of the expired 
contract as applied to the job bidding procedure.
26  Ac-
cordingly, the Respondent urges, this issue is appropriate 
for deferral to arbitration under the principles of 
Collyer 
Insulated Wire
.27 We find no merit in the Respondent™s deferral argument.  
The Board will not defer complaint allegations to arbitra-
tion if the employer has manifested hostility to the princi-
                                                                                            
                                                           
employees 
on the condition that they abandon the union
.  As the Board noted, ﬁsuch an attempt to deal wi
th the employees was intended to 
undermine the Union as the employees™ exclusive bargaining represen-
tative.ﬂ  Id.  No such quid pro quo offer is alleged or evident here.  We 
also agree with the Respondent that 
Allied-Signal and Modern Mer-chandising
 are materially distinguishable from this case. 
24 In particular, the complaint doe
s not allege, and the General Coun-
sel did not argue in his posthearing 
brief to the judge, that the Respon-
dent™s reference to hiring permanent replacements for employees who 
continued to strike was either inde
pendently unlawful or contributed to 
the alleged direct dealing. 
25 Although Hicks testified that the 
Respondent had filled other ﬁas 
neededﬂ positions besides that for 
the Q-A inspector, she did not dis-
pute Mike Alley™s testimony that th
e Respondent never posted any such 
vacancies and did not negotiate with the Union about them. 
26 As the final offer was unlawfully
 implemented, the Respondent™s 
reliance on its terms is, of course, without merit. 
27 192 NLRB 837 (1971). 
ples of collective bargaining.
28  We have found that the 
Respondent engaged in bad-faith surface bargaining, with 
an intention to avoid reaching a contract.  By this conduct, 
the Respondent has rejected the principles of collective 
bargaining.  In these circum
stances, we find that deferral 
to arbitration would be inappropriate. 
Turning to the merits of the allegation, we affirm the 
judge™s finding of an unlawful unilateral change in terms 
and conditions of employment.  The complaint alleges that 
the Respondent ﬁimplemented a change in its employment 
procedures by posting job bidding advertisements for ‚as 
needed™ positions,ﬂ although the conduct actually com-
plained of seems to have b
een the creation of the ﬁas 
neededﬂ positions, not the mere act of posting.
29  Thus, the 
Union™s grievance alleged that ﬁThere are no provisions in 
the final offer implemented on March 7[,] 1998 for ‚As 
Needed™ positions nor was [sic] there any proposals for as 
Needed positions during negotiations.ﬂ  Mike Alley testi-
fied that ﬁThere is [sic] no as 
needed jobs at the facility.ﬂ  In denying the grievance, the Respondent explained that 
 The positions of QA Inspector, Stocker, Janitor, Res-

piratory Tech., and Laundry Tech. are positions which 
are filled by only one person.  The positions require 
training before the employees can perform their job 
duties.  The ﬁas-needed positionﬂ provides for an em-
ployee to receive training a
nd orientation in the posi-tion before being assigned to the position.  When the 

employee currently filling [one of the above named 
positions] is absent, an employee who has been 
trained in that position can be transferred into the po-
sition and is immediately able to start performing the 
job duties.  There is no disruption or slow down of 
operations caused by having to train someone who 
has had no experience in the position. 
 Thus, it appears that, by creating the ﬁas neededﬂ posi-
tions, the Respondent established a small number of jobs 
which it would fill with a cadre of individuals who would 
be trained in advance to fill certain positions as they be-
came temporarily vacant.  When the latter positions did 
become temporarily vacant, they
 would be filled by those 
ﬁas neededﬂ individuals instead of being filled, through the 
normal posting and bidding process, by applicants who 
might have to be trained.  Although the new approach 
would seem to have merit from the standpoint of effi-
ciency, it nevertheless represented a change from existing 
 28 See, e.g., 
Kenosha Auto Transport Corp.
, 302 NLRB 888 (1991). 
29 Indeed, the physical posting of the positions appears to have been 
consistent with the terms of the expired contract. 
Our dissenting colleague contends 
that we are finding a violation 
that was not alleged in the complaint. 
 We find no merit in this conten-
tion.  The complaint can reasonably be read as encompassing the Re-
spondent™s unilateral conduct with respect to the ﬁas neededﬂ positions, 
and the specific violation that we find was fully litigated at the hearing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 228practice,30 and therefore, could not lawfully be imple-
mented without affording the Union notice of the proposed 
change and an opportunity to bargain.
31  We therefore 
affirm the judge™s finding that the Respondent violated 
Section 8(a)(5) by unilaterally creating the ﬁas neededﬂ 
positions.  
AMENDED REMEDY 
Having found that the Respondent did not engage in di-
rect dealing with employees, we shall delete from the 
judge™s recommended Order the provision related to that 
allegation.  We shall add to the recommended Order and 
notice an affirmative remedy for the unilateral creation of 
ﬁas neededﬂ positions.  We further note that the judge in-
cluded in his recommended Remedy the payment of inter-
est on any contributions the Respondent failed to make 
into the employees™ pension f
und.  Because the provisions 
of employee benefit fund agreements are variable and 

complex, the Board leaves to the compliance stage of un-
fair labor practice proceedings the question of what inter-
est payments must be made in order for the employees to 
be made whole for an employer™s unlawful conduct.
32  We 
shall, therefore, delete the re
ferences to interest payments 
on the pension contributions from the recommended Rem-
edy, with the understanding that those matters may be 
raised at compliance. 
ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge as modified 
and set forth in full below a
nd orders that the Respondent, 
U.S. Ecology Corporation, Oak Ridge, Tennessee, its offi-
cers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Engaging in surveillance of its employees™ union ac-
tivities, or creating the impr
ession of such surveillance. 
                                                          
 30 Neither the job posting provisions of the expired contract nor the 
Respondent™s (unlawfully) implemented 
final offer refer to ﬁas neededﬂ 
positions.  
The Union™s agreement to a one-time posting of a vacancy for the Q-
A inspector position on an ﬁas neededﬂ 
basis did not establish a practice 
that the Respondent was entitled to 
continue without negotiating with 
the Union.  Nor did it operate as a waiver of the union™s right to bargain 
over such changes in the 
future.  The Board does 
not lightly infer waiv-ers of statutory rights.  To find a waiver of a union™s right to bargain 
over changes in terms and conditions 
of employment not contained in a 
collective-bargaining agreement, the 
Board must find that the matter at 
issue was fully discussed and consci
ously explored during negotiations 
and that the union consciously yiel
ded or clearly and unmistakably 
waived its interest in the matter. See, e.g., 
Owens-Corning Fiberglas
, 282 NLRB 609 and fn. 2 (1987).  None of those conditions has been 

met in this case. 
31 Id.  
32 Merryweather Optical Co.
, 240 NLRB 1213, 1216 fn. 7 (1979).  We 
shall also order the Respondent to reimburse unit employees for any ex-
penses ensuing from the Respondent™s failure to make pension fund con-
tributions, as set forth in
 Kraft Plumbing & Heating, 
252 NLRB 891 fn.2 
(1980), enfd. 661 F.2d 940 (9th Cir. 
1981, with interest 
as prescribed in
 New Horizons for the Retarded, 
283 NLRB 1173 (1987). 
(b) Engaging in bad faith 
and surface bargaining with 
Oil, Chemical & Atomic Workers International Union, 
AFLŒCIO (the Union). (c) Implementing the terms of its final offer without first 
either obtaining the Union™s agreement or bargaining in 

good faith to a valid impasse. 
(d) Unilaterally changing its employment procedures 
regarding employment of as-needed employees without 

first affording the Union an opportunity to bargain con-
cerning the proposed change. 
(e) In any like or related manner interfering with, re-
straining, or coercing its employees in the exercise of the 

rights guaranteed them by Section 7 of the Act. 
2. Take the following affirm
ative action necessary to ef-
fectuate the policies of the Act. 
(a) Within 14 days of the date of this Order, restore all 
bargaining unit employees to the wages and benefits they 

received under the expired collective-bargaining agree-
ment. 
(b) On request, bargain with 
the Union as the exclusive 
representative of the employees in the following appropri-

ate unit concerning terms and conditions of employment 
and, if an understanding is reached, embody the under-
standing in a signed agreement: 
 All production and maintenance employees, labo-
ratory, health physics, yard, survey, radwaste, water 

treatment, lab assistants, production assistants or 
aides, Nuclear Equipment Service Center assistants, 
and shipping and receiving em
ployees at the Nuclear 
Materials Management Center (including those em-
ployees described above who are assigned to the Nu-
clear Equipment Service Center) who are on the Nu-
clear Materials Management Center payroll, exclud-
ing all office and clerical employees, technical, pro-
fessional and sales employees, foremen, watchmen, 
guards, and supervisors as defined in the National La-
bor Relations Act, as amended. 
 (c) Rescind the posting of ﬁas neededﬂ positions. 
(d) Reimburse all unit employees, with interest, for the 
losses of wages and benefits they incurred as a result of 
the Respondent™s unfair labor practices, in the manner set 
forth in the administrative law judge™s decision, and for its 
failure to make required contributions on their behalf to 
the pension fund, in the manner set forth in the judge™s 
decision as modified by the Board.  
(e) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, social security payment re-

cords, timecards, personnel records and reports, and all 
other records necessary to analyze the amount of make-
whole relief due under the terms of this Order. 
(f) Within 14 days after service by the Region, post at its 
Oak Ridge, Tennessee facility, copies of the attached no-
 U.S. ECOLOGY CORP. 229tice marked ﬁAppendix.ﬂ
33  Copies of the notice, on forms 
provided by the Regional Director for Region 10, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained for 
60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by the Respondent to en-

sure that the notices are not altered, defaced, or covered by 
any other material.  In the event that, during the pendency 
of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these proceed-ings, the Respondent shall duplicate and mail, at its own 

expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any 
time since January 5, 1998. 
(g) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-

ble official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
 MEMBER HURTGEN, dissenting in part. 
Unlike my colleagues, I do not find that the Respondent 
bargained in bad faith.  As an initial matter, I note that 
there is some common ground between my colleagues and 
me on the issue of bad-faith bargaining.  Thus, I agree 
with my colleagues™ disavowal
 of the judge™s statement 
that the Respondent™s evidence regarding financial distress 
was irrelevant, at least insofar as it suggests that an em-
ployer cannot base its bargaining proposals on economic 
considerations.  I agree with
 my colleagues that the bad-
faith (or surface) bargaining issue should be analyzed 
without reference to either th
e direct dealing allegations 
(which we dismiss) or the Respondent™s unlawful surveil-
lance.  I agree with my collea
gues™ decision not to rely on 
Cheryl Alley™s testimony for purposes of analyzing this 
issue.  And, I agree with their nonreliance on the Respon-
dent™s proposals on wage increases and health insurance 
premiums, and with their description of those proposals as 
no more than permissible hard bargaining. 
My colleagues™ finding that the Respondent engaged in 
surface bargaining is based principally on the testimony of 
Union vice president Mike Alley.  Alley testified to state-
ments allegedly made to him by Kritsky (Nuclear Energy 
Service Center Manager) con
cerning statements allegedly 
made to Kritsky by Plant Manager Grayewski and Person-
nel Manager Hicks.  Kritsky and Hicks were on Respon-
dent™s negotiating team.  Thus, 
the alleged statements were 
twice removed from Alley.  In brief, the statements attrib-
uted to Grayewski and Hicks were that there would be no 
contract no matter what the 
Union did, and that the Re-
spondent wanted to force the Union out in the hope that 
                                                          
                                                           
33 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  the Union would ﬁbust itselfﬂ and the Respondent could 
then hire employees at $7 to $7.50 per hour. 
The Respondent contends that this testimony is inad-
missible hearsay evid
ence.  My colleagues reject this ar-
gument, in part because the 
testimony was received with-
out objection, and in part because the statements at issue 
were made by and to the Re
spondent™s agents and were 
therefore party admissions. 
However, even assuming arguendo that my colleagues 
are correct on this point, it speaks only to the admissibility 
of Alley™s testimony, not to the weight that should be ac-
corded it.  In this regard, I 
note that the reliance placed by 
my colleagues on this testimony is very heavy indeed.  My 

colleagues even concede that 
they rely ﬁprincipallyﬂ on Alley™s testimony as to the surface bargaining allegation.  

They also concede that regressive bargaining is not unlaw-
ful in itself and that an employer who offers less attractive 
proposals, after weathering a strike, does not thereby nec-
essarily indicate an intention to frustrate the bargaining 
process.  My colleagues also do not quarrel with the Re-
spondent™s contentions that it withdrew its earlier agree-
ment to retain the ﬁvalidityﬂ provision of the expired con-
tract because it was consider
ing selling the business and 
felt a prospective purchaser should not be obligated to 
honor the collective-bargaining agreement.
1  Nor do my 
colleagues quarrel with Respondent™s contention that it 

withdrew its previous subcontracting proposal because it 
wanted to be able to subcontract instrument calibration 
functions in order to save money.  They state that in other 
circumstances they might find 
such arguments persuasive.  
However, because of Alley™s testimony, they reject the 
Respondent™s explanations. 
In my view, this analysis places too heavy a burden on 
Alley™s attenuated reports of statements allegedly made by 
officials of the Respondent, even assuming that Alley™s 
testimony on this issue was pr
operly admitted.  In reaching 
this conclusion, I emphasize, inter alia, the 
Atlanta Hilton 
& Tower
2 language, cited by my colleagues, to the effect 
that the obligation to bargain in good faith does not com-
pel either party to agree to a proposal or require the mak-
ing of a concession, and that the Board cannot force an 
employer to make a concession on any specific issue or to 
adopt any particular position.  I also note that Respondent, 
even though not required to do so, made significant con-

cessions on February 9.  Respondent™s proposal was re-
jected, and a strike began on February 10.  Although Re-
spondent™s proposal became more stringent in some re-
spects on February 23, this was because it was success-
fully weathering the strike.  As my colleagues concede, a 
party can take advantage of its economic strength, or the 
other party™s economic weakness. 
 1 The ﬁvalidityﬂ provision stated th
at any successor employer would 
be bound by the terms of the contract. 
2 271 NLRB 1600 (1984). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 230In sum, because I am unwilling to place as much reli-
ance as my colleagues do on Alley™s testimony, I find that 
testimony an insufficient basis on which to conclude that 
the Respondent bargained in bad faith.  I therefore, also, 
disagree with my colleagues™ findings that no valid im-
passe existed and the Respondent therefore further vio-
lated Section 8(a)(5) by implementing its final offer.  

These findings are premised on the finding that the Re-
spondent did not bargain in good faith. 
Finally, I do not find unlawful the Respondent™s actions 
in connection with the ﬁas neededﬂ positions.  As an initial 

matter, I note that the violation found by my colleagues is 
not the violation alleged by the General Counsel.  Thus, 
the complaint alleged that the Respondent implemented a 
change in its employment procedures by 
posting
 job bid-
ding advertisements for ﬁas neededﬂ positions.  By con-
trast, the violation found by my colleagues seems to be the 
Respondent™s 
creation of the ﬁas neededﬂ positions and its 
intent to fill those vacancies
 from a cadre of individuals 
who would be trained in advance.  Indeed, my colleagues 
note that the 
posting
 of the positions was consistent with 
the terms of the expired contract. 
My colleagues argue, inter alia, that the complaint can 
reasonably be read as encompassing the violation that they 

find.  The complaint alleges that the Respondent imple-
mented a change in its employment procedures by simply 
posting
 job bidding advertisements for ﬁas neededﬂ posi-
tions.  The violation that is found is said to be the 
creation of the positions at issue and their filling
 from a newly cre-
ated cadre.  Thus, I do not be
lieve that the complaint en-
compasses the violation. 
In any event, my colleagues reject the Respondent™s 
Collyer3 deferral argument because they find that the Re-
spondent has rejected the principles of collective bargain-

ing by engaging in bad-faith surface bargaining.  How-ever, as discussed above, I do not find that the Respondent 
engaged in that conduct.   Therefore, I do not join in my 
colleagues™ rejection of the Respondent™s deferral argu-
ment. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Re
lations Act and has ordered 
us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
                                                          
 3 Collyer Insulated Wire
, 192 NLRB 837 (1971). 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT engage in surveillance of our employ-
ees™ union activities, or create the impression of such sur-
veillance. 
WE WILL NOT engage in bad faith and surface bar-
gaining with Oil, Chemical & Atomic Workers Interna-

tional Union, AFLŒCIO (the Union). 
WE WILL NOT implement the terms of our final offer 
without first either obtaining the Union™s agreement or 

bargaining in good faith to a valid impasse. 
WE WILL NOT unilaterally change our employment 
procedures regarding employment of as-needed employees 
without first affording the Union an opportunity to bargain 
concerning the proposed change. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days of the date of the Board™s 
Order, restore all bargaining unit employees to the wages 
and benefits they received under the expired collective-
bargaining agreement. 
WE WILL, on request, bargain with the Union as the 
exclusive representative of the employees in the following 

appropriate unit concerning terms and conditions of em-

ployment and, if an understa
nding is reached, embody the 
understanding in a signed agreement: 
 All production and maintenance employees, labo-
ratory, health physics, yard, survey, radwaste, water 

treatment, lab assistants, production assistants or 
aides, Nuclear Equipment Service Center assistants, 
and shipping and receiving em
ployees at the Nuclear 
Materials Management Center (including those em-
ployees described above who are assigned to the Nu-
clear Equipment Service Center) who are on the Nu-
clear Materials Management Center payroll, exclud-
ing all office and clerical employees, technical, pro-
fessional and sales employees, foremen, watchmen, 
guards, and supervisors as defined in the National La-
bor Relations Act, as amended. 
 WE WILL rescind the posting of ﬁas neededﬂ positions. 
WE WILL
 reimburse all unit employees, with interest, 
for the losses of wages and benefits they incurred as a re-
sult of our unfair labor practices, in the manner set forth in 
the administrative law judge™s decision, and for our failure 
to make required contributions on their behalf to the pen-
sion fund, in the manner set forth in the judge™s decision as 
modified by the Board. 
 U.S. ECOLOGY CORPORATION  Katherine Chahrouri, Esq
., for the General Counsel
. Lawrence S. Wescott, Esq., 
and Jonathan Sills, Esq. (Serotte, 
Rockman, & Wescott, P.A.), 
for the Respondent
.  U.S. ECOLOGY CORP. 231John Williams, 
International Representative, for the Charging 
Party.
 DECISION 
STATEMENT OF THE CASE 
HOWARD I. GROSSMAN
, Administrative Law Judge
.  The 
original charge in Case 10ŒCAŒ30847 was filed by Oil, Chemi-
cal & Atomic Workers Internatio
nal Union, AFLŒCIO (the Un-
ion) on March 3, 1998,
1 and an amended charge on May 29.  The 
Union filed the charge in Case 10ŒCAŒ31149 on August 14.  
Complaint issued on November 25,
 and alleges that Respondent 
engaged in surveillance of the union™s strike headquarters by 

remote videotape camera, in violation of Section 8(a)(1) of the 
Act.  The complaint further alleges that Respondent violated 

Section 8(a)(5) by engaging in bad-faith and surface bargaining, 
by bypassing the Union and dealing directly with employees 
concerning terms and conditions of employment, by implement-
ing its final offer in contract negotiations without the agreement 
of the Union and in the context of its unlawful surveillance and 
direct dealing with employees, 
and by unilaterally implementing 
a change in its employment procedures by posting job bidding 
advertisements for ﬁa
s neededﬂ positions. 
This case was heard before me in Oak Ridge, Tennessee, on 
January 21 and 22, 1999.  Thereafter, the General Counsel and 
Respondent filed briefs.  On all the evidence of record, including 
my observation of the demeanor of the witnesses, I make the 
following: FINDINGS OF FACT 
I. JURISDICTION 
Respondent is a Delaware corporation with an office and place 
of business located at Oak Ridge, Tennessee, where it is engaged 
in the manufacture of nuclear products.  During the 12 months 
preceding issuance of the complaint, Respondent purchased and 
received at its Oak Ridge, Tennessee facility goods and materials 
valued in excess of $50,000 directly from points outside the State 
of Tennessee.  Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  
The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act.
2  II. ALLEGED UNFAIR LABOR PRACTICES 
A. The Collective-Bargaining Agreement (CBA) and the Prestrike 
Bargaining for a New Contract
 The Oak Ridge facility was previously owned by Quadrex En-
vironmental Co., and was acquired by Respondent in 1994.  As 
indicated, the parties on February 9, 1996, entered into a CBA 
ending 2 years later.  The parties 
held several bargaining sessions 
from January 5 until February 9, 
at which time the existing con-
tract expired and the Union engaged in a strike.  Further bargain-
ing sessions were held thereafter. 
1. The bargaining sessions on January 13 and 14 
The parties met initially on Janu
ary 5, but merely discussed 
dates for bargaining sessions.  There was a session on January 13 
at which the Company™s principal spokesman and attorney, Law-
                                                          
                                                           
1 All dates are in 1998 unless otherwise indicated. 
2 This fact is established by the testimony of union representatives 
Mike Alley and John Williams, and by a collective-bargaining agree-
ment entered into by the parties 
on February 9, 1996, and ending on 
February 9, 1998, Jt. Exh. 1. 
rence S. Wescott, appeared for the first time.  According to Un-
ion Vice President Mike Alley, 
Wescott read company proposals 
and union proposals,
3 and rejected most of the latter, saying ﬁWe 
have a proposal on that.ﬂ   
Wescott testified that he told the union representatives that the 
Respondent was in ﬁvery bad financial shape,ﬂ and needed ﬁcon-
cessionsﬂ from the Union.  Thus, the Company wanted to in-
crease the employee™s premium for health insurance, install a 
ﬁshort termﬂ disability plan, limit
 the number of unexcused ab-
sences, reduce the amount of payment for unused sick leave, 

eliminate the fifth week of vacation, and ﬁfreezeﬂ the Company™s 
five-percent contribution to the employee pension fund.  The 
Company was in ﬁdire financial straits . . . and the costs under the 
collective bargaining agreement were excessive.ﬂ  There would 
not be any ﬁlargeﬂ wage increases. 
The Company presented its first economic proposals on Janu-
ary 14.  Under the existing contract, the employees had ﬁshort 
term disabilityﬂ benefits.  These were payable for 13 weeks at 
either two-thirds or full pay depending on length of service.  
Thus, an employee with less than 1-year service received 1 out of 
13 weeks at full pay, and 12 at two-third™s pay.  However, with 
increased service the employee received additional weeks of full 
pay so that employees with 12 years of service received the entire 
13 weeks at full pay.
4 The substitute plan offered by the Company on January 15 
provided for a maximum of two-third™s pay regardless of length 
of service, with a cap of $2000 per week, and requirements for 
ﬁproofﬂ of disability.
5 2. The wage and insurance proposals on January 15 
The existing contract set forth the hourly wage rates for differ-
ent classifications of employees for 1996 and 1997.  The rates for 
each classification increased with length of service.  Within each 
classification and length of serv
ice, the increase from 1996 to 
1997 was 55 cents per hour.
6 In addition, the existing CBA 
provided for $1 hourly premi-
ums for three classifications of employeesŠsupercompactor 
operators, departmental aides in operations, and employees with 
required certifications and licenses.
7  There were about 26 of 
these employees. 
The Company presented a wage proposal on January 15.  The 
parties were then in the last month of the old contract.  Whereas 

the Company had increased each rate by 55 cents per year from 
1996 to 1997, it proposed for most employees a new rate in 1998 
of 10 cents more than the existin
g rate, and 10-cent increases for 
the next 2 years.
8  The rate for the radwaste tech was unac-
countably reduced from $11.05 in January 1998, to $10.45 in 
 3 The Union presented a proposal. 
4 Jt. Exh. 1, p. 52. 
5 Jt. Exh. 23. 
6 As examples, starting with employ
ees with 0 to 6 months of ser-
vice, a support tech went from $9.15 in 1996 to $9.70 in 1997, a proc-
ess tech from $10.10 to $10.65, a radwaste tech from $10.50 to $11.05, 
and a maintenance tech from $10.45 to $11.  The same pattern of a 55-

cent annual increase was followed w
ith respect to employees with 
longer lengths of service.  Jt. Exh. 1, p. 38. 
7 Ibid., p. 37. 
8 Starting again with employees with 0 to 6 months of service, the 
February 1998 rate for support tech was $9.80, for a process tech 
$10.75, and for a maintenance tech $11.10.  The same 10-cent increase 
was followed with employees in the higher service categories.  Jt. Exh. 

3, ﬁWage System for Union Employees.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 232February.
9  In addition, the 1-dollar premium for designated em-
ployees was eliminated.
10  The Company also proposed a health insurance plan.  The ex-
isting CBA provided for weekly payment by employees of $2.50, 
with an additional $2.50 for each family member up to three 
individuals.
11  An individual thus paid about $10 per month and a 
family of four individuals including the employee paid about $40 
monthly. 
The Company proposed on January 15 that the premium for an 
individual would be $10 biweekly, or about $20 monthly, $60 
biweekly for the employee plus one individual, $80 for the em-
ployee plus two individuals, and 
$100 biweekly for the employee 
plus three or more individuals or about $200 per month.
12 The Union rejected these proposals.  The Company later pro-
posed another insurance plan, discussed hereinafter. 
On January 22, the parties reached tentative agreements on job 
bidding, and recall from layoff.
13  However, they still disagreed 
on a wide variety of issues.  These included sick leave, no-
strike/no-lockout provisions, the 
supply clerk classification, shift 
differentials, funeral leave, entry level qualifications, the code of 
conduct, and holiday pay.  On the 
latter issue, the parties disputed 
the meaning of the existing CBA.
14  The CBA provided that em-
ployees would receive double-time pay for work performed on 
holidays.
15  It also provided that the rate for overtime work was 
one-and one-half the amount of the regular rate (with some ex-

ceptions).
16  There was extensive argument over this issue.
17 3. The final bargaining sessions before the strike 
There was a session on January 27 which was attended by a 
Federal mediator at the Company™s invitation.  According to 

Wescott, the Company offered to let union auditors examine its 
books, but the Union declined.  Union Vice President Alley at-
tended sessions on January 27, 28, and 29.  There was agreement 
on job bidding and work-related inquiries.  On February 2 there 
was discussion about plant safety, a
nd a radiological safety expert 
addressed the employees.  The Company wanted to defer bar-
                                                          
                                                           
9 Ibid. 
10 Ibid. 
11 Jt. Exh. 1, p. 24. 
12 Jt. Exh. 4. 
13 Jt. Exhs. 5, 5(a), 6. 
14 Art. VI of the existing CBA concerns overtime and premium pay.  
Sec. 2, entitled ﬁNo Pyramiding,ﬂ reads as follows:   
Overtime and/or premium pay shall not be pyramided. 
When more than one 
(1) overtime and/or premium pay provi-
sion is applicable to the same hours worked, only the highest 
single premium payment will be paid.  All continuously worked 
hours shall be paid at the appropr
iate overtime rate.  Hours that 
are paid under one (1) provision shall not be used again for the 
purpose of computing any other overtime or and/or premium 
payment, except as herein specifically provided in the following 
instances: 
A.. Hours worked on a holiday, as part of an em-
ployee™s regular schedule, shall be counted as hours 
worked for the purpose of computing overtime.  Jt. 
Exh. 1, p. 10.
 15 Jt. Exh. 1, p. 12. 
16 Ibid. , p. 11. 
17 The Union™s position was that an employee working 8 hours on a 
holiday received his double overtime ra
te at twice the regular rate, but 
that if he worked more than 8 hours on a holiday, this was overtime at 
time and a half, based on his double-ti
me rate.  The Company, in such 
instances, argued that he dropped back to straight double time. 
gaining during the latter part of February 3, in order to work on 
their ﬁfinal offer,ﬂ to be presented the next day. 
Alley testified that the parties met again on February 4.  The 
Company showed wage scales on slides.  It did present a ﬁfinal 
offer,ﬂ but the proposal did not have any wage rates or an insur-
ance package.  A copy of this proposal is in evidence, dated Feb-
ruary 4.  It states that the wage rates are set forth in ﬁExhibit 
‚A.™ﬂ  However, there is no ﬁExhibit A.ﬂ  Although there is a 
page entitled ﬁBenefit Plans and In
surance,ﬂ there is no insurance 
proposal.
18 The union committee examined the proposal and found two 
other errors in it, i.e., language contrary to the agreement of the 
parties.  The committee presen
ted the proposal to the union 
membership that afternoon, and it was rejected. 
The next day, according to Alley, the Company was surprised 
at the errors, which it called ﬁtypos,ﬂ and asked for time off for 
the rest of the day to revise th
e proposal.  The parties met again 
on February 6, and the Company presented a revised proposal.  
The Union told the Company that, 
if they wanted an agreement, 
they would have to start considering the Union™s proposals. 
On February 7, a Saturday, the parties met briefly, and the 
Company wanted until Monday to present another ﬁfinal offer.ﬂ   
The Company returned on Februa
ry 9 with the same offer it 
had made on February 4, with two exceptions.  The starting rate 
on wages was reduced to $7.50.
19  As indicated, the lowest be-
ginning wage in 1997 under the old CBA was $9.70.
20  There 
was a ﬁforty (40) cent per hour freeze in the first year and a 
freeze in the second and third years.ﬂ
21  The 1-dollar premium for 
26 designated employees was restored.  The Company also pro-

posed a new insurance plan under a new carrier, in which the 
family rate would be $33 weekly, or about $132 monthly.  The 
Union accepted this provided it in
cluded dental coverage.  How-
ever, the union membership rejected the entire proposal at about 

6:30 p.m. on February 9. 
The Company was notified of the membership action, and then 
proposed changes in its offer.  It would again remove the $1 pre-

mium for the 26 designated employees, but would increase the 
beginning wage of $7.50 in the first year by 75 cents, with wages 
still frozen for the second and thir
d years.  It would reduce health 
benefits premiums by 26 cents, and give 3 days™ notice of layoffs. 
The union membership also rejected this proposal, and, as the 
CBA expired on February 9, went out
 on strike at 12:01 a.m. on 
February 10. 
B. The Picketing and Alleged Surveillance 
1. Summary of the evidence
 The plant is bounded on its northwest side by Flint Road.  
There are two entrances to the plan
t at the northwest corner.  The 
east side of the plant is bounded by 
Franklin Road, and there is an 
entrance to the plant on that street.
22  The Union established a 
strike headquarters across the st
reet from the northwest corner, 
and maintained three picketing stations, one each at the two front 

entrances, and one at the Franklin Road entrance.
23 One of the buildings on the northwest corner of the plant 
(Building A) had two cameras on it.  The right hand camera nor-
mally was turned to face the yard area behind the building.  The 
 18 Jt. Exh. 9. 
19 Testimony of Company Attorney Wescott. 
20 Supra., fn. 6 
21 Testimony of Company Attorney Wescott. 
22 GC Exh. 2. 
23 Ibid. 
 U.S. ECOLOGY CORP. 233camera on the left hand corner of
 building A normally faced the 
parking lot in front of the building.  The other building (building 
C) had one camera normally pointed westward toward the ﬁother 
parking lot.ﬂ24  There is a large parking area to the left of building 
C, on the west side of the plant.
25  I conclude that this is ﬁotherﬂ 
parking lot referred to by Alley. 
Respondent employed Burns Security service prior to the 
strike.  When it began, the Company also employed a firm called 
ﬁStrike Consultants,ﬂ headed by R
obert Reed.  He testified that 
his guards videotaped various activities, on receipt of authority 
from plant manager Grayewski that the guards could do so when-
ever it was ﬁnecessary.ﬂ  Accordingly, Reed™s guards engaged in 
filming.  The videotapes are in evidence, and show individuals 
stopping in front of strike headquarters with the pictures zooming 
in on the faces of individuals, and license plates.
26  Reed con-
tended that a picket said an employee attempted to injure him.  

This incident was filmed, and Reed gave it to the police.  They 
reported, according to Reed, that they ﬁcouldn™t see nothing on 
the film, and left it at that.ﬂ  A car raced through a grassy area 
where pickets were standing, 2 days before the end of the strike. 
Employee Calvin Dykes was a picket, and took photographs of 
guards videotaping the pickets.  One photograph, Dykes ex-
plained, shows a guard cutting limbs out of a tree to make the 
pickets visible.  Another is a photograph of a fixed security cam-
era pointing across the street, not at the parking lot.
27 Reed also operated the fixed secu
rity cameras on occasion.  He 
testified that he would move the camera so that it covered the 
front of the building, including the picket line.  Reed denied that 
there was any film in the camera. 
2. Factual conclusions
 Respondent argues that the guard company was not given spe-
cific instructions to film the pickets.
28  However, its owner was 
given discretion to do so.  The Company also argues that it was 
easy for the Company to tell who was walking the picket line, 
since it and the strike headquarters were only 50 feet away.  The 
issue is not whether the Company could have ascertained these 
facts without cameras.  The issue is whether they videotaped the 
pickets and the strike headquarters, using hand-held videotaping 
equipment, and changed the direction of their fixed cameras on 
the building so as to focus on the pickets and the strike headquar-
ters.  The evidence concerning the hand-held video equipment is 
conclusive.  Although Reed testified that the fixed cameras did 
not have film, this seems dubiousŠthey were, after all, ﬁcam-
eras.ﬂ  In any event, empty or loaded with film, they were altered 
so as to point at the pickets and the strike headquarters.  The 
employees had no way of knowing what was in them. 
C. The Midstrike Bargaining Session 
The parties met on February 23 at the intercession of the me-
diator.  The Union proposed that the employees work under the 
terms of the old CBA, except for 
what had already been agreed 
on by the parties.  The Union agreed to work for 1 year without 
any wage increase, and further agreed to increase its insurance 
premiums by 25 percent.  The Union also agreed to freeze the 
Company™s retirement fund contributions for one year.  Respon-
dent rejected this proposal. 
                                                          
                                                           
24 Testimony of Union Vice President Alley. 
25 GC Exh. 2. 
26 Jt. Exhs. 22, 41. 
27 GC Exhs. 5, 6. 
28 R. Br., 21. 
The Company proposed a freeze on wages, deleting the one-
dollar premium pay for selected employees, and increasing the 

length of time to reach the top of a pay scale from 18 to 60 
months.  Respondent also proposed to increase the family cover-
age insurance premium from its la
st offer of $33 weekly with 
dental insurance to $46.15 without dental insurance.  The Com-

pany also proposed to withdraw 
its prior agreement to the ﬁvalid-
ityﬂ clause, by which a successor would be bound by the terms of 
any new CBA.
29 The Union rejected this proposal, but counter-offered with a 
proposed 1-year agreement wherein it relinquished demands for 
an educational plan, health club membership, a clothing allow-
ance, and automobile mileage re
imbursement.  The existing con-
tract would remain in effect except where changes had been 
agreed on, and employees would increase their insurance contri-
butions by 25 percent.  The Un
ion agreed that the Company 
could stop paying into the pension fund for 1 year, provided that 

it agreed at that time to put th
e employees into another pension 
plan.  Respondent rejected this offer. 
D. Respondent™s Alleged Direct Dealing With Employees 
Beginning about February 25, Resp
ondent sent letters to em-
ployees in answer to asserted ﬁquestions raised by striking em-
ployees.ﬂ  The letter stated that the employees could return to 
work and receive the same wages and benefits as before the 
strike, ﬁfor the time being.ﬂ  The letter stated that the Company 
intended to hire permanent replacements for employees who 
continued to strike.
30  Employee Relations Manager Vicki Hicks 
testified that supervisors told her that employees were calling 
about returning to work, and that this was the reason for the let-
ter. Union Vice President Alley testified that this letter was not 
sent to the Union, that the Company had never offered these 
terms to the Union, and that they were better than anything the 
Company had offered to the Union.  On February 26 the Union 
sent a letter to the Company stating that the employees agreed to 
return to work ﬁunder the conditio
ns, wages and benefits enjoyed 
prior to going on strike, as set forth in the terms of your attached 
letter referenced above.ﬂ
31  The Company replied that the em-
ployees should report for work at 7 a.m. on March 2.
32  The em-
ployees did so. 
E. The Final Two Bargaining Sessions 
The parties met again on March 2, the date the employees re-
turned to work.  The Company re
iterated its prior plan, which had 
a wage freeze, a family insurance package at $43.15 weekly 

without dental coverage, and a 5-year progression for reaching 
the top wage rate.  In addition, the Company proposed a new 
subcontracting article which would give it the right to subcontract 
bargaining work whenever the Co
mpany deemed it practical.  In 
response, the Union offered to work under the existing contract 

for 18 months, but the Company rejected this. 
The parties met for the last time on March 4.  The Union 
agreed to management-rights language for which the Company 
had asked.  The Union also agreed to add a janitor to the list of 
unit employees in return for the Company™s adding a stocker.  
The Union consented to reduce the amount of service time which 
would earn vacation rights, thus, reducing the latter.  It also 
 29 Jt. Exh. 1, p. 35. 
30 Jt. Exh. 14. 
31 Jt. Exh. 15. 
32 Jt. Exh. 16. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 234agreed to family insurance at 
$33 weekly provided that dental 
coverage was included.  In addition, as previously indicated, the 
Union relinquished health plan membership, car mileage reim-
bursement, a scholarship program, and a clothing allowance. 
The Company agreed to give 1 
week™s notice of a layoff.  
Company Attorney Wescott said that the Company had no more 
ﬁmoves,ﬂ and that if the Union did not accept it, they were at 
impasse and would implement their last offer.  Union 
Representative John Williams denied 
that they were at impasse, 
said that the Union had more ﬁmovesﬂ to make, and that the 

Company was refusing to bargain.  On March 5, the Company 
wrote to the Union that it was implementing its last offer.
33 Union Vice President Alley testif
ied that, about 2 weeks after 
the employees returned from strike, Walt Kritsky, Respondent™s 
nuclear energy service center manager and a member of the 
Company™s negotiating team, told Alley that Plant Manager 
Grayewski and Employee Relations Manager Hicks had told 
Kritsky that there would be no contract no matter what the Union 
did.  The Company wanted to ﬁforce the Union outﬂ so they 
could hire employees at $7 to $7.50 per hour.  Kritsky testified 
that he could not remember making this statement.  He was an 
evasive witness, and I credit Alley™s testimony on this issue. 
Cheryl Alley (wife of Mike Alley), a 9-year employee, testi-
fied that about a week before the strike, her supervisor, John 
Knox, told her that Plant Manager Grayewski said he wanted to 
bring employees in to work for $7 to $8 hourly.  Knox asked 
Grayewski why he did not do it, and the plant manager replied 
that he had to wait for the Union 
to ﬁbustﬂ itself.  The Company 
in fact hired strike replacements at about this wage rate during 
the strike.  I credit Cheryl Alley™s unrebutted testimony. 
F. The Alleged Change in Employment Procedures by Unilateral 
Posting of ﬁAs N
eededﬂ Positions This issue involves the short-term availability of a job because 
of the temporary absence of the regular employee.  In late July, 
the Company posted notices of 
several ﬁas neededﬂ positions.
34  The Union filed a grievance.  The Company denied it on the 

ground that it had been doing this for years, with the Union™s 
agreement, and that it had not violated the implemented final 
offer.35 Union Vice President Alley testified that, about 2-1/2 years 
prior to these events, a Q-A inspector had to leave for 2 weeks for 
National Guard training, and the Union allowed the Company to 
fill in for him.  This was a one-
person position, and the Company 
had to train a replacement.  Employee Relations Manager Vicki 
Hicks corroborated this testimony.  She also contended that other 
ﬁas neededﬂ positions were ﬁfilledﬂ by the CompanyŠa Q-A 
inspector position, another one during a layoff in 1997, and a 
super compactor and an aid position.  Alley testified that the only 
ﬁas neededﬂ position about which the Company negotiated was 
the Q-A inspector  position for the National Guard employee, and 
that it never posted ﬁas neededﬂ positions prior to the postings 
involved in this proceeding.  The expired CBA required the 
Company to post a notice with respect to any vacancy not caused 
by vacation, sick leave, or absenteeism.
36 Although the Company may have ﬁfilledﬂ other as-needed po-
sitions, according to Hicks, Alle
y™s testimony that it never nego-
tiated with the Union about this (except for the National Guard 
                                                          
 33 Jt. Exh. 20. 
34 Q-A Inspector, Support Tech. GC Exh. 4. 
35 GC Exh. 5. 
36 Jt. Exh. 1, p. 15. 
employee), and never posted such vacancies, is unrebutted.  
There is no evidence that the Union had any knowledge of any as 
needed vacancies except for th
e one involving the National Guard employee.  If the Company filled other as-needed posi-
tions without notifying the Union, then, it simply engaged in 
unlawful unilateral conduct.  This 
evidence is insufficient to es-
tablish that the Company had a pr
ior practice of unilaterally post-
ing vacancies for as-needed positions. 
G. Legal Conclusion 
1. The alleged electronic surveillance 
The Board has stated:  ﬁ[I]t is well established that, absent le-
gitimate justification, an empl
oyer™s photographing of its em-
ployees while they are engaged 
in protected concerted activity 
constitutes unlawful surveillance (authorities cited).ﬂ  
United 
States Steel Corp
., 255 NLRB 1338 (1981).  Many of the cases 
involving this issue have dealt with the question of legitimate 
justification.  In United States Steel Corp.
, the Board concluded 
that ﬁpurely anticipatory photographing of peaceful picketing in 

the event something (might) happen does not justify (an em-
ployer™s) conduct when balanced against the tendency of that 
conduct to interfere with the employees™ right to engage in con-
certed activity.ﬂ (Ibid.) In the case at bar, there were two sets of cameras, the fixed se-
curity cameras, and hand-held video equipment.  With respect to 

the former, the direction of the cameras was changed so as to 
cover the front of the building including the picket line.  A pho-
tograph of one of these security cameras shows it pointed across 
the street (at the strike headquarters).  The limbs of a tree are cut 
so as the make pickets visible to guards holding video equipment. 
Respondent cites 
Lucky 7 Limousine
, 312 NLRB 770 (1993).  
In that case the employer began photographing the pickets after 
the strike had begun, for the purpose of obtaining a restraining 
order against employee misconduct (id., 312 NLRB at 808).  The 
administrative law judge concluded that the employer was ﬁseek-
ing to preserve evidence of arguable picket line misconduct, to be 
used to obtain an injunction agains
t picket line activities.ﬂ  (Id., 
312 NLRB at 808.)  Such an injunction in fact was sought and 

obtained.  In addition, the ALJ stated that the General Counsel 
engaged in a ﬁmisleading characterization of the factsﬂ (id.). 
Respondent also cites 
Horsehead Resource Development Co. 
v. NLRB
, 154 F.3d
  328 (6th Cir. 1998) enfg. in part and denying 
in part 321 NLRB 1404 (1996).  In that case the Board found that 
the employer locked out the employees, installed a video camera 
at the plant gate, and utilized video equipment photographing 
pickets 50 to 75 feet off compan
y property.  The Board held this 
to be unlawful surveillance.  The court concluded that this find-

ing was appropriate to the extent that the surveillance ﬁwent be-
yond videotaping the access to the front gate, the plant perimeter 
and the company cars . . . .  The surveillance of union members 
who were in no way engaged wi
th company personnel or prop-
erty but were merely talking among themselves or moving to and 
from the picket shack and the portable restroom, was unjusti-
fied,ﬂ the court stated (id., 154 F.3d 341). 
In the case at bar, the evidence shows that Respondent video-
taped the faces of employees stopping near the strike headquar-
ters, and their license plates.  It altered the direction of the fixed 
security cameras so as to cover the strike headquarters.  There is 
no evidence of picket misconduct, nor any effort by Respondent 
to obtain an injunction.  The only matter which attracted Respon-
dent™s attention was an alleged assault by an employee on a 
 U.S. ECOLOGY CORP. 235picket, not any misconduct by the latterŠan incident which the 
police dismissed. 
I conclude that this constituted 
surveillance and an impression 
of surveillance violative of Section 8(a)(1). 
2. The surface bargaining allegation 
a. Applicable principles 
In an early case, the Court of Appeals for the First Circuit 
stated: 
 The ultimate issue whether the Company conducted its bar-

gaining negotiations in good faith involves a finding of mo-
tive or state of mind which can only be inferred from cir-
cumstantial evidence.  It is similar to an inquiry whether an 

employer discharged an employee for union activity.
37   A good-faith state of mind has been described as ﬁa desire to 
reach ultimate agreement to enter into a collective-bargaining 
contract38 ﬁa willingness to negotiate toward the possibility of 
effecting compromise,ﬂ
39 a ﬁwillingness among the parties to 
discuss freely and fully their respective claims and demands, and, 
when these are opposed, to justify them on reason,ﬂ
40 and ﬁthe 
serious intent to adjust differ
ences and to reach an acceptable 
common ground.ﬂ
41  Good faith ﬁrequires more than a willing-
ness to enter upon a sterile discussion of union-management 

differences,ﬂ yet does not require 
the yielding of positions fairly 
maintained.ﬂ
42  Good faith is not satisfied by a party™s willing-
ness to ﬁenter into a contract of his own composition.ﬂ
43  ﬁSome-
times, the only indicia of bad faith may be the proposals ad-
vanced and adhered to.ﬂ
44 b. Summary of the bargaining
 The parties negotiated numerous 
issues, and it is important to 
concentrate on those which were the most significant.  On the 
key issue of wages, the Company initially proposed to raise 
wages by 10 cents in 1998, compared to the 1996Œ1997 raise of 
55 cents, and to eliminate a 1-dollar hourly premium for selected 
employees.  It later proposed an extension of the time it would 
take an employee to reach the top rate, from 18 to 60 months.  On 
February 9, the Company reduced its starting wage offer to 
$7.50, with a 40-cent increase offered for the first year, and a 
wage freeze for 2 more years.  In the last bargaining session, the 
Company proposed to increase the first-year raise to 75 cents, but 
again deleted the $1 premium to designated employees. 
At the same time that it was reducing wages, the Company 
was proposing increased insurance costs.  The existing plan of 
about $40 monthly for family coverage went up to about $200, 
with lesser but proportionate in
creases for families with fewer 
members.  The Company later changed this to a new plan under a 
different carrier, which would i
nvolve a family coverage for 
about $132 monthly.  The reduction of the 1997 starting time rate 
                                                          
                                                           
37 NLRB v. Reed & Prince Mfg. Co.
, 205 F.2d 131, 139Œ140 (1st Cir. 
1953). 
38 NLRB v. Insurance Agents
, 361 U.S. 477, 485 (1960).  
39 Associated Gen. Contr. of 
AM, Evansville Chap. v. NLRB, 465 
F.2d 327, 335 (7th Cir. 1972). 
40 NLRB v. George P. Pilling & Son Co.
, 119 F.2d 32, 37 (3d Cir. 
1941).  
41 Wal-Lite Div. of U.S. Gypsum Co.
, 200 NLRB 1098, 1101 (1972), 
enf. denied 484 F.2d 108 (8th Cir. 1973). 
42 NLRB v. Herman Sausage Co.
, 275 F.2d 229, 231 (5th
 Cir. 1960). 
43 Wal-Lite Div. of U.S. Gypsum Co
., supra, fn. 41. 
44 NLRB v. Wright Motors
, 603 F.2d 604, 609 (7th Cir. 1979). 
of $9.70,
45 plus the increased insurance cost, was more than the 
first year 75-cent wage raise, and resulted in a net loss to em-
ployees.  The employee™s time to reach his top rate was stretched 
out to 5 years. 
Of equal significance was the preservation of employee jobs.  
The Company™s proposals would have eliminated any protection 
of this nature.  It withdrew a prior agreement to continue binding 
a successor to the terms of a new contract, and thus, left it free to 
sell the Company without any obligation by the buyer to adhere 
to the contract.  It also proposed, at the very end of the bargain-
ing, that it have the right to subcontract unit work whenever it 
considered this to be practical.  Under these two provisions, Re-
spondent could either eliminate unit work while retaining the 
Company, or sell the Company to a third party with the incentive 
that the latter would not be obligat
ed to honor the protections to 
employees embodied in the contract. 
Respondent at times made various proposals which it termed 
concessionsŠto restrict it from 
exercising its management rights 
in an arbitrary or discriminating matter, to modifications in the no 
strike/no lockout language, to an increase in shift differential pay 
for temporarily transferred employees, to an increase of one float-
ing holiday, and increased time for employees bidding on new 
jobs to go back to their old jobs.  Concerning these purported 
ﬁconcessions,ﬂ Union Representa
tive John Williams testified, 
ﬁNot one of them was worth a penny to the guy out there work-

ing.ﬂ  Considering the limited impact of these proposals com-
pared to the unit-wide proposals I agree with Williams™ assess-
ment. 
At the same time, the Company rejected the Union™s conces-
sionsŒto work for 1 year without a wage increase and freeze re-
tirement benefits for 1 year, to give up health club membership, 
an employee scholarship program, and clothing and meal allow-
ances, to pay increased health insurance premiums and reduce 
vacation benefits. 
The totality of the evidence on the negotiating sessions war-
rants a conclusion that Responde
nt engaged in regressive bar-
gaining. c. The alleged direct dealing It is undisputed that Respondent
, during the strike, sent a letter 
to employees stating that they could return to work and receive 

the same wages and benefits they had received before the strike, 
ﬁfor the time being.ﬂ  The letter also stated that the Company 
intended to hire permanent replacements for strikers who contin-
ued to strike.  It is also undisputed that the Company did not 
make any such offer to the union representatives, and that the 
offer was better than anything the Company had offered to the 
Union. 
The Board has stated: 
 It is well settled that the Act requires an employer to meet 

and bargain exclusively with the bargaining representative 
of its employees, and that an employer who deals directly 
with its unionized employees or
 with a representative other 
than the designated bargaining agent regarding terms and 
conditions of employment violates Section 8(a)(5) and (1) 
(authority cited).  Direct dealing need not take the form of 
actual bargaining.  As the Board made clear in 
Modern 
Merchandising
, 284 NLRB 1377, 1379, (1987), the question 

is whether an employer™s direct solicitation of employee 
sentiment over working condition is likely to ﬁerode the Un-
 45 For a support tech with 0 to 6 months of service, supra, fn. 6. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 236ion™s position as exclusive 
representative (authorities 
cited).ﬂ  [Allied Signal, 307 NLRB 752, 753 (1992).]
46  Respondent argues that it was obligated under 
NLRB v. Katz, 369 U.S. 736, 743Œ748 (1961), to 
continue the same terms and 
conditions of employment until it reached an impasse in negotia-
tions, and that it was ﬁcertainly within its rightsﬂ to notify em-
ployees of this fact.
47  The trouble with this argument is that Re-
spondent said it directly to the employees, and not to their desig-
nated bargaining representative.  As the Board stated in 
Central 
Management Co.
, supra:  [W]e find that the Respondent, through its supervisors™ activi-
ties, also violated Section 8(a)(5) and (1) of the Act by by-
passing the Union in an attempt to deal directly with the em-
ployees.  Between the first an
d second bargaining sessions, 
the Respondent™s supervisors, in soliciting the employees to 
abandon the Union, offered the employees a continuation of 
the existing terms and conditions
 of employment, except for 
pension benefits.  In contrast, during the first bargaining ses-

sion, the Respondent made different proposals to the Union, 
including a wage freeze and a reduction in staff.  [314 NLRB 
at 765, 767.] 
 In addition to the likelihood that this direct dealing would 
erode the Union™s position as th
e exclusive representative, the 
letter contained a threat of loss of employment (by the hiring of 
replacement employees) by all employees who continued to 
strike.  I conclude that Respondent, by its aforesaid letters, vio-
lated Section 8(a)(5) and (1). 
d. Respondent™s economic defense
 Respondent submitted evidence of what it called its ﬁdire fi-
nancial situationﬂ in defense of
 the positions which it took during 
bargaining.  Thus, it submitted income statements purporting to 
show over $987 million in losse
s during the first quarter of 
1998.48  Corporate Controller Gary 
Davis testified that the Com-
pany had disposed of nonperforming assets, had shut down facili-

ties, had reduced staff, and 
that nonunion employees at Oak 
Ridge had not had any raises for 3 years. 
On the other hand, Davis admitted on cross-examination that 
Respondent™s purchase of Quadrex in 1995 resulted in a write-off 
of $20 million, and that the Company™s financial condition had 
improved.  He further admitted 
that the Company™s performance 
for the first quarter of 1998 was the best first quarter it had had 
since 1994.  On May 1, Respondent™s vice president and chief 
accounting officer, Robert S. Thorn,
 issued a press release stating 
that the Company™s first quarter for 1998 was its best since 1994.  

Attached to this release was a purported financial statement 
showing net income before taxes of $67,000 for the first quarter, 
net loss to preferred stockholders of $73,000, and net loss to 
common shareholders of $183,000.
49  Respondent™s comment on 
this document is that Respondent was ﬁtrying to enhance morale 

among the employees.ﬂ
50  In November, Respondent™s chairman, 
Jack K. Lemley, announced a refinancing of the Company (with 

Chase Bank) reducing its long term debt from $41 million to $1 
million.
51  In January, when the Company was allegedly suffer-
ing enormous losses, it purchase
d a new structural steel blasting 
                                                          
                                                           
46 See also Central Management Co., 314 NLRB 763, 767 (1994). 
47 R. Br. 43. 48 R. Exhs. 8, 9, 10. 
49 GC Exh. 8. 
50 R. Br. 23. 51 GC Exh. 7. 
machine worth $100,000, and issued a statement that this would 

significantly improve its performance.
52  Employee Relations 
director Vicki Hicks testified that she received an $8000 annual 
raise at the end of the strike, and that other managers also re-
ceived raises and promotions. 
In light of the evidence contra
dicting explicitly or implicitly 
the financial statements submitted by Respondent, I place little 
credence in them.  In any event, Respondent™s evidence has no 
relevance inasmuch as the Board 
has repeatedly held that an 
employer™s claimed financial distress is no defense to charges 
that it unlawfully refused to bargain.
53 e. Conclusion on the surface bargaining allegation 
At the outset of negotiations, the Company announced that it 
needed ﬁconcessionsﬂ from the Union on virtually every aspect 

of employee benefits.  In its brief, Respondent argues that the 
existing contract was ﬁa most generous agreement, far more than 
the Respondent could afford.ﬂ
54  The Company™s proposals dur-
ing bargaining were regressive to the point that it could not rea-
sonably have expected agreement from the Union.  Respondent 
rejected numerous concession
s from the Union.  During the 
strike, the Company engaged in unlawful surveillance of its em-
ployees™ union activities, and unlawfully bypassed the employ-
ees™ bargaining representative by making a direct offer to the 
employees to return at existing wages and benefits Œ something it 
had never offered the Union.  A Company officer told a union 
representative that the plant manager said there would never be a 
contract no matter what the Union did, since the Company 
wanted to force the Union out.  Another employee testified that a 
company officer said that it wanted to hire employees at $7.50 to 
$8.00 and ﬁbustﬂ the Union.  The Company in fact hired re-
placement employees at these rates. 
I conclude on the entire record that the Company had no inten-
tion of reaching any final agreem
ent with the Union.  Accord-
ingly, it engaged in bad-faith and surface bargaining in violation 
of Section 8(a)(5) and (1) of the Act. 
f. The alleged impasse and Respondent™s unilateral implementa-
tion of its final offer 
At the last bargaining session, on March 4, the Union agreed to 
a change in the management-ri
ghts language requested by the 
Company, to a reduction in vacation rights, and to increased 
insurance payments provided that dental care was included.  It 
continued to relinquish health club membership, a scholarship 
program, and meal allowances.  The Company agreed to give 1 
week™s notice of a layoff.  The Company said it had no more 
ﬁmovesﬂ to make, and that the parties were at impasse.  The Un-
ion disputed this, said that it had more ﬁmovesﬂ to make, and that 
the Company was refusing to bargai
n.  On the next day, March 5, 
the Company sent a letter to employees announcing the imple-
mentation of the terms in its last o
ffer, to be an effective March 7, 
the insurance on March 15. 
The burden of proof that an impasse exists lies with the party 
asserting it.
55  In 
Francis J. Fisher, Inc
., 289 NLRB 815 (1987), 
 52 GC Exh. 9; testimony of Alley. 
53 Hankins Lumber Co.
, 316 NLRB 837 (1995); 
Northampton Nurs-
ing Home, 317 NLRB 600 (1995); 
Kane Systems Corp., 315 NLRB 355 
(1994); 
Compu-Net Communications
, 315 NLRB 216 (1994); and 
Mercy Hospital, 311 NLRB 869 (1993). 
54 R. Br. 24. 55 CJC Holdings, 320 NLRB 1041 (1996); 
Outboard Marine Corp.
, 307 NLRB 1333, 1363 (1992); 
Taft Broadcasting Co., 
163 NLRB 475 
(1967). 
 U.S. ECOLOGY CORP. 237the administrative law judge listed a series of facts suggesting 
that ﬁthe negotiations may have 
been practically doomed before 
they began.ﬂ  Nonetheless, ﬁalthough obtaining an agreement . . . 

would have been quite difficult,ﬂ the administrative law judge 
declined to find that an im
passe existed (id., pp. 820Œ821). 
In the case at bar, difficulties not comparable in magnitude to 
those in Francis J. Fisher
 existed.  The Union had made numer-
ous and substantial concessions to the Company, and it is by no 

means certain that it would not have gone further to final agree-
ment.  Respondent argues that, although the Union announced at 
the last session that it itself had more ﬁmoves,ﬂ it did not an-
nounce any.  However, the Union had no time to do so, since the 
Company immediately posted a le
tter to employees announcing 
the implementation of the new terms.  I conclude that Respon-
dent has not met its burden of establishing an impasse.  
Further, the Company had engage
d in unlawful surveillance of 
the Union™s activities, and unlawfully bypassed the Union in its 
offer to the employees during the stri
ke.  It is established law that 
an employer may not validly claim an impasse in the context of 
its own unfair labor practices.  
Great Southern Fire Protection
, 325 NLRB 9 (1997);  ﬁA party cannot parlay an impasse result-

ing from its own misconduct into a license to make unilateral 
changes.ﬂ  
Wayne™s Dairy
, 223 NLRB 260, 265 (1976).  I con-
clude that the argument that there was an impasse justifying Re-
spondent™s conduct is without merit, and that Respondent vio-
lated Section 8(a)(5) and (1) by unilaterally implementing its last 
contract offer without the consent of the Union. 
g. The alleged unilateral posting of advertisements 
for as-needed positions The evidence shows that the Company posted advertisements 
of as-needed positions without prior consultation with the Union.  
The Supreme Court has held that ﬁan employer™s unilateral 
change in conditions of employment under negotiation is . . . a 
violation of Section 8(a)(5), for it is a circumvention of the duty 
to negotiate . . . ﬂ  NLRB v. Katz, 369 U.S. 736, 743 (1961).  It is 
clear, and I find, that the Respondent™s unilateral posting of the 
as-needed positions constituted an unlawful refusal to bargain. 
In accordance with my findings above, I make the following 
CONCLUSIONS OF LAW 
1. The Respondent, U.S. Ecology Corporation, is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
2. The Oil, Chemical & Atomic Workers International Union, 
AFLŒCIO is a labor organization within the meaning of Section 
2(5) of the Act. 
3. By engaging in surveillance 
of its employees™ union activi-
ties, and by creating an impression of such surveillance Respon-
dent violated Section 8(a)(1) of the Act. 
4. All production and maintenance employees, including labo-
ratory technicians, employed by Respondent at its Flint Road, 
Oak Ridge, Tennessee facility, but excluding all office clerical 
employees, professional employees, guards and supervisors as 
defined in the Act, constitute a uni
t appropriate for the purpose of collective bargaining within the m
eaning of Section 9(b) of the 
Act. 
5. Respondent violated Section 8(a)(5) and (1) of the Act by 
engaging in the following conduct: 
(a) Since about January 5, 1998, engaging in bad-faith and sur-
face bargaining with the Union; 
(b) On about February 24, 1998, bypassing the Union and 
dealing directly with the employees of the unit described above 
regarding terms and conditions of employment; 
(c) On about March 5, 1998, without the consent of the Union, 
implementing its final offer in negotiations in the context of the 
foregoing unfair labor practices; 
(d) On about July 30, 1998, unilaterally changing its employ-
ment procedures regarding the employment of as-needed em-
ployees, without consultation with the Union. 
6. The foregoing unfair labor practices affect commerce within 
the meaning of Section 2(6) and (7) of the Act. 
REMEDY 
It having been found that Respondent has engaged in unfair 
labor practices, it will be recommended that it be ordered to cease 

and desist therefrom, and to ta
ke certain affirmative action to effectuate the policies of the Act. 
Inasmuch as it has been found that Respondent failed to bar-
gain in good faith, it is recommended that it be ordered to do so 

on request.  Since Respondent unlawfully implemented its final 
offer on March 5, 1998, and thus, reduced employee wages, it is 
recommended that the employees be
 made whole with interest.  
The amount of backpay due each employee shall equal the differ-

ence between their pay as calculated using the wage rate in the 
expired agreement and the amount they actually received for the 
period beginning March 5, 1998, and ending on the date Respon-
dent restores the appropriate wage rate.  The appropriate method 
for determining backpay is specified in 
Ogle Protection Services
, 183 NLRB 682, 683 (1970).  The interest shall be determined as 

in New Horizons for the Retarded
, 283 NLRB 1173 (1987)
.  In addition, Respondent shall make its employees whole for any 

charges for insurance which it ma
de exceeding those which it had 
previously made, plus interest.  To the extent that Respondent 
may have discontinued contributions
 to pension funds, it shall be 
required to pay into such fund
s the amounts which it failed to 
make, plus interest.  Respondent shall be required to restore all 
prior employee benefits. 
[Recommended Order omitted from publication.] 
  